Baldwin, J.
delivered the opinion of the Court.
The Court, without considering whether a tender after judgment at law, of the money thereby recovered, can avail the defendant therein at law, for the purpose of vacating or quashing execution thereupon, is of opinion, that such a tender would be nugatory at law unless followed by payment of the money into Court, and a motion to enter satisfaction on the record: And the Court, without considering whether a Court of equity will take jurisdiction on the ground of a tender after judgment at law, is further of opinion, that there are no circumstances in this case appealing to equity for the exercise of such a jurisdiction, inasmuch as there is no proof or even allegation, that after the tender, the money was not used by the appellee for his own purposes, but kept on hand by him for the discharge of the judgment.
*594The Court is therefore of opinion, that the decree of the Circuit court is erroneous; and it is adjudged, ordered and decreed, that the same be reversed and annulled, with costs to the appellant. And this Court proceeding to render such decree as the Circuit court ought to have rendered, it is further adjudged, ordered and decreed, that the injunction which had been granted to the appellee, be dissolved and his bill dismissed, with costs.
Decree reversed, and bill dismissed.